

113 S1542 IS: Rewarding Achievement and Incentivizing Successful Employees Act
U.S. Senate
2013-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1542IN THE SENATE OF THE UNITED STATESSeptember 24, 2013Mr. Rubio (for himself, Mr. Inhofe, Mr. Coburn, Mr. Alexander, Mr. Graham, Mr. Enzi, Mr. Moran, Mr. Cornyn, Mr. Risch, Mr. Flake, Mr. Thune, Mr. Johnson of Wisconsin, Mr. McConnell, Mr. Wicker, Mr. Scott, Mr. Blunt, Mr. Isakson, Mr. Roberts, and Mr. Hatch) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the National Labor Relations Act to permit
		  employers to pay higher wages to their employees.1.Short titleThis Act may be cited as the
			 Rewarding Achievement and
			 Incentivizing Successful Employees Act or the
			 RAISE
			 Act.2.Payment of higher
			 wagesSection 9(a) of the
			 National Labor Relations Act (29 U.S.C. 159(a)) is amended—(1)by inserting
			 (1) after (a); and(2)by adding at the
			 end the following:(2)Notwithstanding a labor
				organization’s exclusive representation of employees in a unit, or the terms
				and conditions of any collective bargaining contract or agreement then in
				effect, nothing in either—(A)section 8(a)(1) or 8(a)(5), or(B)a collective bargaining contract or
				agreement renewed or entered into after the date of enactment of the RAISE
				Act,shall prohibit an employer from paying an employee in
				the unit greater wages, pay, or other compensation for, or by reason of, his or
				her services as an employee of such employer, than provided for in such
				contract or
				agreement..